Mr. Justice Gary,
*787 *77dissenting. As I do not concur in the opinion of Mr. Justice Pope, I will state briefly the grounds of my dissent. After the notes were signed by Ormand & Goforth, as principals, and R. J. Dunlap, R. R. Williams, and R. K. Armstrong, as sureties, they were indorsed by W. W. Gilreath, mayor, and T. J. Bostick, clerk *78and treasurer, of the city of Greenville, by authority of the city council of Greenville. The plaintiff thus became a cosurety with the other sureties who had signed the notes. At the time the city council of Green-ville indorsed the notes as aforesaid, it knew that R. J. Dunlap, D. R. Williams, and R. K. Armstrong were sureties on said notes. When Hamlin Beattie, as president, and W. E. Beattie, as cashier, of the National Bank of Greenville, indorsed the notes, in the manner set forth in the opinion of Mr. Justice Pope, the city council of Greenville was a co-surety with the other sureties. It was after the notes were indorsed by Hamlin Beattie and W. E. Beattie, as aforesaid, that the city council of Greenville erased its indorsement upon the notes. As the plaintiff was a cosurety with the other sureties, at the time it alleges in the complaint that it became the lawful owner and holder of said notes, his Honor, the presiding Judge, was in error in charging the jury: “If you believe the testimony of the plaintiff, that these notes were executed by Ormand & Goforth, as principals, and that these other defendants signed as sureties; that the note was a negotiable note — that is, a note not sealed — made payable to W. E. Beattie, as cashier, and Beattie indorsed that note, and the city council of Green-ville advanced the money for the value of the note, then I charge you, as matter of law, that the city of Greenville is entitled to recover the full amount they have asked for here.” Under this charge the jury had the right to render a verdict in favor of the plaintiff for the full amount mentioned in the notes, although they might have believed from the testimony that the plaintiff was liable as a cosurety.
Furthermore, whatever other right the plaintiff may have acquired in the notes, it did not become the lawful owner and holder thereof, by the indorsement of the officers of the National Bank of Greenville, as alleged in the complaint, for the following reasons: The notes were executed for the purpose of raising money by discount, which fact was known both to W. E. Beattie, cashier, and the plaintiff herein. *79As W. E. Beattie, cashier, did not discount the notes, which was the condition upon which he was to become the lawful owner and holder thereof, he did not acquire such rights; and as the plaintiff had notice of these facts, it could not become the lawful owner and holder of the notes by the indorsement of W. E. Beattie, cashier, as alleged in the complaint. W. E. Beattie, cashier, occupied the position of the payee of a note in possession thereof without consideration, and, therefore, void. The plaintiff, with knowledge of these facts, could not, by the indorsement, of W. E. Beat-tie, cashier, become the lawful owners and holders thereof.
I, therefore, think the judgment of the Circuit Court should be reversed, and the case remanded to that Court for a new trial.